[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT         FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-11715                    June 8, 2005
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                   D.C. Docket No. 03-00196-CR-J-25HTS

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

     versus

LARRY BANKS,

                                                       Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                          Middle District of Florida
                        _________________________

                                (June 8, 2005)

              ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Larry Banks was convicted of possession of firearms by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1), and sentenced as an armed career criminal

under U.S.S.G. § 4B1.4 and 18 U.S.C. § 924(e). On November 16, 2004, we

affirmed his conviction and sentence. Notably, Banks did not challenge the

constitutionality of his sentence under Blakely v. Washington, 542 U.S. –, 124

S.Ct. 2531, 159 L.Ed.2d 403 (2004) before the district court or this court. Nor did

he move for rehearing. The Supreme Court granted certiorari, vacated our opinion

and remanded the case to us for reconsideration in light of United States v.

Booker, 543 U.S. –, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

      Because Banks did not raise a constitutional challenge to his sentence

before the district court or this court, any possible claim based on the Supreme

Court=s recent decisions in Booker and Blakely has been abandoned. See United

States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (holding that

appellant abandoned his Booker claim on appeal by not raising a timely

constitutional challenge to his sentence in his initial brief).

      Accordingly, we AFFIRM.




                                           2